Ex. 10.18.3

 

[g2017033117573224054998.jpg]

 

 

 

March 30, 2017

 

Mark Granville

 

Re:  Bonus Agreement

 

Dear Mark:

 

In consideration of your work for Connecture, Inc., a Delaware corporation (the
“Company”) and provided that you remain continuously employed by the Company (or
any controlled affiliate of the Company or its successor in interest) from the
date of this Agreement through December 31, 2017 (the “Payment Event Date”), the
Company will pay you a $30,000 cash bonus (less applicable withholdings and
deductions) (the “Bonus”), subject to the conditions described herein.  You and
the Company are also parties to that certain Separation Pay Agreement dated
September 10, 2012, as amended by that certain Amendment No. 1 to Separation Pay
Agreement dated April 29, 2015, (together, the “Separation Pay Agreement”),
which agreement shall remain in full force and effect.  

 

If you remain continuously employed by the Company (or any controlled affiliate
of the Company or its successor in interest) through the Payment Event Date, the
Bonus will be paid to you on the next administratively possible payroll cycle
following the Payment Event Date.  If your continuous employment with the
Company (or any controlled affiliate of the Company or its successor in
interest) is terminated by the Company Without Cause (as defined in the
Separation Pay Agreement) prior to the Payment Event Date, you will be entitled
to receive the Bonus on the next  administratively possible payroll cycle
following your separation date, conditioned upon your compliance with all terms
of the Separation Pay Agreement required for you to receive separation payments
thereunder.  If your employment is terminated for any other reason prior to the
Payment Event Date, you will forfeit any and all rights to the Bonus.  

 

All payments under this Agreement are subject to all applicable tax
withholdings.  The payments under this Agreement are intended to by exempt from
application of Section 409A of the Tax Code, but the Company cannot guarantee
any particular type of treatment under the Code.  

 

By signing this Agreement, you acknowledge that. other than as provided in the
Separation Pay Agreement, this Agreement contains the entire understanding of
the Company and you with respect to the subject matter hereof and supersedes any
and all prior understandings with respect thereto, whether written or oral,
including, for the avoidance of doubt, that certain letter agreement, dated
August 17, 2016, between you and the Company (the “Prior Agreement”).  You also
acknowledge that other than the Bonus, you have previously been paid all bonus
payments provided for in the Prior Agreement and that you are not entitled to
any other payment pursuant thereto other than as set forth in this Agreement.

 

This Agreement may be amended or otherwise modified only by a written instrument
signed by both the Company and you  

 

You acknowledge that you are an employee “at-will” and the Company may terminate
your employment at any time for any reason, with or without cause.  

 

[Signature page to follow]

 

 




CONNECTURE.COM

--------------------------------------------------------------------------------

Ex. 10.18.3

 

[g2017033117573224054998.jpg]

 

 

 

 

Please acknowledge your agreement to the foregoing by countersigning this
Agreement in the space provided below.  

 

 

Connecture, Inc.

 

By:

/s/Vincent Estrada

Name:

Vincent Estrada

Title

Chief Financial Officer

 

 

 

 

Acknowledged and agreed:

/s/ Mark Granville

 

Mark Granville

 

 

 

 

 

 

 

 

 

CONNECTURE.COM